 CARPENTERS (MFG. WOODWORKERS ASSN.) 321 District Council of New York City and Vicinity, United Brotherhood of Carpenters and Joiners of America, AFLŒCIO and Manufacturing Woodworkers Association of Greater New York, Inc. Cases 2ŒCBŒ15010 and 2ŒCEŒ172  August 26, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, AND HURTGEN On June 12, 1995, Administrative Law Judge Steven Davis issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief to the Respondent™s exceptions, and the Respondent filed a reply brief to the General Counsel™s answering brief.  The Respondent also filed a motion to reopen the record, the General Counsel filed a response in opposition to the motion, and the Re-spondent and the General Counsel each filed responding briefs. The Board has considered the decision and the record1 in light of the exceptions and briefs2 and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.   The complaint alleges in substance (1) that the Re-spondent violated Section 8(e) of the Act3 by entering into and maintaining the ﬁOther Operationsﬂ and ﬁJoint Ventureﬂ clauses (OOC and JVC) of the July 1, 1993ŠJune 30, 1997 collective-bargaining agreement (the con-tract) between the Respondent and Charging Party Manufacturing Woodworkers Association of Greater New York (MWA), and (2) that the Respondent also violated Section 8(b)(3) of the Act by continually reject-ing the MWA™s bargaining proposal to eliminate the OOC from the contract (the parties™ preceding collective-bargaining agreements had contained OOCs), and by instead insisting, as a condition of reaching agreement on the contract, that the MWA agree to include the OOC in it.                                                                                                                      1 The Respondent™s motion to reopen the record is denied.  The Gen-eral Counsel has acknowledged, in his response to the motion as well as in his brief in opposition to the Respondent™s exceptions, that his 8(e) theory is that the Other Operations clause (OOC) of the current collec-tive-bargaining agreement is unlawful on its face, and that there is no allegation that the Respondent has sought to enforce the OOC in an unlawful manner during the relevant limitations period under Sec. 10(b). Thus, the material that the Respondent seeks to introduce into evidence by its motion to reopen the record is not relevant to any of the issues in this proceeding. Likewise, the testimonial evidence referred to by the judge in his de-cision (fn. 3 and the first sentence of the last paragraph of the ﬁRespon-dent™s Argumentsﬂ section) is also not relevant to any of the issues in this proceeding.  Accordingly, we find it unnecessary to pass on the judge™s description of that evidence. 2 The Respondent™s request for oral argument is denied.  The record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 Sec. 8(e) states in pertinent part:  (e) It shall be an unfair labor practice for any labor organiza-tion and any employer to enter into any contract or agreement, express or implied, whereby such employer ceases or refrains or agrees to cease or refrain from handling, using, selling, transport-ing or otherwise dealing in any of the products of any other em-ployer, or to cease doing business with any other person, and any contract or agreement entered into heretofore or hereafter contain-ing such an agreement shall be to such extent unenforceable and void. A. Request for Deferral to Arbitration Article XIII of the contract, styled ﬁGRIEVANCE AND ARBITRATION,ﬂ provides in pertinent part that any dif-ferences or disputes in regard to the interpretation or construction of any clauses of the agreement, or with respect to their breach of performance,  ﬁmay, on demand of either of the parties hereto, shall be submitted for de-cision and awardﬂ to an arbitrator (sic; emphases added).4  On January 31, 1995, 2 days before the opening of the hearing in this case, the Respondent demanded in a letter to the MWA (1) that, pursuant to the above-arbitration provisions, the parties™ dispute respecting the interpreta-tion or construction of the OOC and JVC be submitted to arbitration, and (2) that the MWA agree to defer these aspects of the complaint to arbitration.  The record does not show whether the MWA replied to this letter.  In any event, at the start of the hearing on February 2, 1995, the Respondent renewed on the record its request that the 8(e) issues be deferred to arbitration.  The General Coun-sel opposed the request, and the MWA did not respond to it on the record. The judge did not rule on the Respondent™s request for deferral to arbitration until he issued his decision, in which he denied the request.  We agree with the judge that deferral is not appropriate here, but for the following reasons.  We decline to defer because the issues on which the Respondent seeks deferral are the fundamental law-fulness of the OOC and JVC themselves under Section 8(e), rather than questions about the validity of their in-terpretation or attempted application in particular factual circumstances.5  There are two provisos to Sec. 8(e), relating to the garment industry and the construction industry, neither of which is relevant to this case.  In this regard, in his decision (seventh paragraph of the ﬁRespondent™s Argumentsﬂ section), the judge states ﬁI cannot find that the record supports a finding that the MWA [i.e., Charging Party Manufacturing Woodworkers Association] is primarily engaged in the building and construction industry.ﬂ  There are no exceptions to this finding, in effect, that the MWA is not primarily engaged in the building and con-struction industry. 4 The corresponding arbitration provisions of the parties™ two previ-ous collective-bargaining agreements do not contain ﬁshallﬂ or any other word in the place where ﬁshallﬂ appears in the above-quoted excerpt from the current contract.  The inclusion of ﬁshallﬂ in this place in the current contract appears to be inadvertent.  In any event, the record does not explain its inclusion. 5 Indeed, subsec. 1(b) of the OOC itself states that ﬁall charges of violations of [the OOC] shall be considered as a dispute under this Agreement and shall be processed in accordance with [the Grievance and Arbitration provisions of art. XIII].ﬂ (emphasis added). 326 NLRB No. 31  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322 Generally, the Board does not defer to arbitration an 
issue which, like those in question, involves the applica-
tion of statutory policy, standards, and criteria, rather 
than only interpretation of the contract itself.
6  Questions 
of statutory construction, as distinguished from contract 
interpretation, are legal questions concerning the Na-
tional Labor Relations Act, which are within the special 
competence of the Board rather
 than of an arbitrator.
7  In 
International Organization of Masters (Seatrain Lines),
8 under circumstances similar to those here, the Board de-

clined to defer to arbitration an allegation that a contrac-
tual provision violated Section 8(e).  The Board affirmed 
the judge™s reasoning that, among other things: 
 [T]here is no assurance that the arbitrator would neces-
sarily resolve the unfair labor practice issue of whether 
the contract provision and [the respondent™s] demand 
for arbitration with regard to the sale or other disposi-
tion of Seatrain™s vessel is violative of Section 8(e) of 
the Act.  It is possible that the arbitrator would look be-
yond the contract and consider such statutory principles 

as are necessary to a resolution of the dispute.  On the 
other hand, in the event of a conflict between the provi-
sions of the contract and a principle of Board law, the 
arbitrator would most likely not depart from the re-
quirements of the contract, and accordingly, would not, 
therefore, dispose of the question of whether the clause 
herein involved and the request for arbitration violate 
Section 8(e) of the Act.
9  Applying these principles he
re, we find that fundamen-
tal issues of whether the OO
C and JVC violated Section 
8(e) present questions of statutory construction rather 
than of contract interpretation and thus raise legal ques-
tions concerning the Act itself, which are within the spe-
cial competence of the Board ra
ther than of an arbitrator. 
Resolution of these issues necessarily involves the appli-

cation of statutory policy, standards, and criteria, and is 
thus not appropriate for deferral to arbitration. 
Additionally, we note that the Respondent does not 
seek to defer to arbitration the issue of whether it vio-
lated Section 8(b)(3) of the 
Act as alleged by continually 
rejecting the MWA™s bargaining proposal to eliminate 

the OOC from the contract, and 
by instead insisting, as a 
                                                          
                                                           
6 See, e.g., Marion Power Shovel Co. , 
230 NLRB 576 (1977) (no 
deferral of questions concerning representation, accret
ion, or appropri-
ate unit). 7 See, e.g., 
Columbus Printing Pressman 252 (R.W. Page Corp.), 
219 NLRB 268, 270 (1975) (no deferral of, inter alia, question whether 
a proposed term of a contract was a mandatory subject of bargaining), 
enfd. 543 F.2d 1161 (5th Cir. 1976). 
8 220 NLRB 164 (1975). 
9 Id. at 168.  See also
 Iron Workers Pacific Northwest Council 
(Hoffman Construction), 292 NLRB 562, 578 (1989) (disputed issues 
in question not susceptible to in
terpretation under operation of griev-
ance machinery; an arbitrator is not
 authorized to determine whether 
respondents attempted to coerce charging party into agreeing to a con-
tract in violation of Sec. 8(e)), enfd. 913 F.2d 1470 (9th Cir. 1990). 
condition of reaching agreement on the contract, that the 
MWA agree to include the OOC in it.  The 8(b)(3) alle-
gation is based entirely on the premise that the OOC 
clause is unlawful under Section 8(e).
10  This 8(b)(3) 
OOC issue is therefore inextricably related to the 8(e) 
OOC issue.  Where an allegation for which deferral is 
soughtŠhere, the 8(e) issuesŠis inextricably related to 
another allegation for which deferral is not soughtŠhere, 
the 8(b)(3) issueŠthe request for deferral must be de-
nied.
11  Accordingly, for this r
eason as well as the fore-going reasons, the Respondent™s request that the 8(e) 
issues be deferred to arbitration is denied. 
B. Other Operations Clause 
The judge found th
at the ﬁOther Operationsﬂ clause 
(OOC) in the contract was unlawful under Section 8(e), 
and that the Respondent violated
 Section 8(e), as alleged, 
by entering into and maintaining the OOC in the con-

tract.  The judge further f
ound that the Respondent vio-
lated Section 8(b)(3) by rejecting the MWA™s bargaining 
proposal to eliminate th
e OOC from the collective-
bargaining agreement and by instead insisting that the 
MWA agree to retain the OOC in the contract, as a con-
dition of the Respondent™s agreeing to it. 
We disagree with the judge™s 8(e) and 8(b)(3) findings 
in regard to the OOC, and we find instead, for the rea-
sons set forth below, that the Respondent did not violate 
the Act as alleged in regard to the OOC. 
1.  8(e) allegation
 a. Facts
 The MWA is an organization comprising about 30 
employers engaged in the manufacture, sale, and installa-
tion of custom architectural woodwork (custom mill-
work) in the New York City metropolitan area.  About 
90 percent of the work done by MWA members is manu-
facturing, done in their respective plants and facilities.  
Some MWA members also in
stall architectural wood-work.  
The parties had collective-ba
rgaining agreements for 
July 1, 1988ŠJune 30, 1991 (the 1988 contract), and 
July 1, 1991ŠJune 30, 1992 (the 1991 contract), and a 
memorandum of agreement extending the terms of the 
1991 contract through June 30, 1993 (the 1992 memo-
randum of agreement).  The parties™ most recent contract 
is for July 1, 1993ŠJune 30, 1997 (the contract).   
 10 In setting forth the General Counsel™s theory of the 8(b)(3) allega-
tion in her opening statement at th
e hearing, counsel for the General 
Counsel asserted (1) that it was axiomatic that a labor organization 
violates Sec. 8(b)(3) when it conditions its agreement to a new contract 
on an employer™s acceptance of an unlawful subject of bargaining, and 
(2) that the Respondent therefore violated Sec. 8(b)(3) by insisting on 
the inclusion of the (allegedly) unl
awful OOC as a condition of reach-
ing agreement on a new collective-ba
rgaining agreement.  The General 
Counsel does not allege that the Respondent violated Sec. 8(b)(3) by 

any other conduct.  
11 American Commercial Lines, 291 NLRB 1066, 1069 (1988).  Ac-
cord: Clarkson Industries
, 312 NLRB 349, 353 (1993). 
 CARPENTERS (MFG. WOODWORKERS ASSN.) 323Article I, JURISDICTION AND UNION SECURITY
, section 1, 
Covered Employees
, of the contract, expressly 
includes within the term ﬁemployees covered by this 
Agreementﬂ all employees in 19 specifically named job 
classifications and ﬁall other employees doing production 
and maintenance work.ﬂ  Article III, section 5 of the con-
tract provides that ﬁ[t]ouch-up work shall be permitted at 

the installation site and shall be permitted to be per-
formed by inside shop employees covered by this 
Agreementﬂ at wage rates set 
forth in the contract.  Arti-
cle III, section 6, provides th
at ﬁ[t]he Employer may de-
liver its manufactured woodwork product to its final des-
tination at the job site using any employees covered by 
this Agreement at rates provided herein.ﬂ  Article III, 
section 9, provides in relevant part:  
 A signatory Employer, who is currently and actively 

engaged in the manufacturing and installation of cus-
tom millwork, shall obtain eighty (80%) percent of the 
product or products to be installed from said signatory 
employer™s mill or shop and provided that said product 
or products to be installed was manufactured or pro-
duced in the signatory employer™s mill or shop and 
twenty (20%) [percent] of the total product or products 
to be installed obtained from other sources, provided 
said product or products should bear the union label. 
 The 1988, 1991, and current contracts all contain es-
sentially identical clauses st
yled ﬁOther Operations.ﬂ  
The OOC in the current contr
act, article XIX, states in pertinent part: 
OTHER OPERATIONS 
Section 1.  
Work Preservation Clause. 
 (a) In order to 
protect and preserve, for the employees covered by this 
Agreement, all work heretofore performed by them, 

and in order to prevent any device or subterfuge to 
avoid the protection and preservation of such work, it is 
hereby agreed that if and when the Employer shall per-
form any work of the type covered by this Agreement, 
under its own name or under the name of another, as a 
corporation, company, partnership, or any other busi-
ness entity, including a joint venture, wherein the Em-
ployer exercises either directly or indirectly any signifi-
cant degree of ownership management or control, the 
terms and conditions of this Agreement including 
Fringe Benefits shall be applicable to all such work.
12  Finally, an addendum entered into by the parties on 
July 21 (the same day they
 entered into the contract) 
states in pertinent part: 
1. [deleted by parties]                                                           
                                                           
12 The OOCs in the 1988 and 1991 contracts are identical in perti-
nent part to the OOC in the current
 contract, except that they are not 
subtitled ﬁWork Preservation Claus
eﬂ and the phrase ﬁit is hereby 
agreed thatﬂ in the current contract 
is written ﬁit is hereby agreed as 
follows:ﬂ in the 1988 and 1991 contracts. 
2.  Nothing herein shall be construed to prohibit 
and/or limit the Employer™s right to purchase up to 

seventy-five percent [75%] of any custom millwork 
or product of allied nature from any source in the use 
of its business, in an arms-length transaction.  Such 
right can be exercised provided the Employer does 
not have an ownership interest, or management, or 

significant controlling interest of [sic] the company 
from whom the purchase is being made. 
3.  An Employer, availing himself of provision 
#2 of this addendum, shall not have the benefit of 

any wage concessions provided in Article III, Sec-
tion 9 of [this] agreement. 
4.  The terms of this addendum shall be retroac-
tive to July 1, 1993.  This becomes effective 9/1/94. 
Agreed [signatures] 7/21/94 
 As more fully detailed in the judge™s decision, during 
the August 1993ŠJuly 1994 negotiations leading to the 
contract, the MWA repeatedly 
and consistently insisted 
that the OOC not be include
d in the contract, and the 
Respondent likewise insisted that it be retained.  In the 

midst of these negotiations, on January 5, 1994, the 
MWA filed the charge in Case 2ŒCBŒ15010 in this pro-

ceeding, alleging, among other things, that the Respon-
dent violated Section 8(b)(3) of the Act by demanding 
that the OOC be included in 
the contract.  On July 21, 
1994, the Respondent threatened to strike immediately if 
the MWA did not sign the proposed contract containing 
the OOC.  The MWA then signed the agreement, while 
advising the Respondent that it would continue to pursue 
its unfair labor practice charge.  Subsequently, on De-
cember 21, 1994, the MWA filed the other charge in this 
proceeding, in Case 2
ŒCEŒ172, alleging that the Re-
spondent was violating Section 8(e) of the Act since July 
21, 1994, by (in effect) ente
ring into the agreement con-
taining the OOC. 
b. Analysis and conclusions 
(1) Framework for 8(e) analysis 
The overall framework for analysis of the question 
whether an agreement is unlaw
ful under Section 8(e) is 
set forth in 
General Teamsters Local 982 (J. K. Barker 
Trucking Co.).
13  There, the Board stated: 
 [I]f the meaning of the clause is clear, the Board will 
determine forthwith its validity under 8(e); and where 
the clause is not clearly unlawful on its face, the Board 

will interpret it to require no more than what is allowed 
by law.  On the other hand, if the clause is ambiguous, 
the Board will not presume unlawfulness, but will con-
sider extrinsic evidence to determine whether the 
clause was intended to be administered in a lawful or 
 13 181 NLRB 515 (1970), affd. 450 F.2d 1322 (D.C. Cir. 1971). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324 unlawful manner.  In the absence of such evidence, the 
Board will refuse to pass on the validity of the clause.
14  (2) Applicable 8(e) principles
 Not every collective-bargaining agreement with a 
ﬁcease doing businessﬂ objective that comes literally 
within the proscription of Section 8(e) is necessarily 
unlawful.  Thus, a union may lawfully require an em-
ployer to cease or refrain from doing business with an-
other employer if the union™s objective is properly found 
to be the preservation of work traditionally performed by 

employees represented by the union.
15  As the Supreme 
Court has held, Section 8(e) do
es not prohibit agreements 
made and maintained for the purpose of pressuring an 
employer to preserve for its employees work which they 
have traditionally performed.
16  Rather, the Court said 
that ﬁ[t]he touchstone [of Section 8(e)] is whether the 
agreement or its maintenance is addressed to the labor 
relations of the contracting employer vis-à-vis his own 
employeesﬂ as opposed to bei
ng ﬁtactically calculated to satisfy union objectives elsewhere.ﬂ
17   In 
NLRB v. International Longshoremen™s Assn.,
18 the 
Supreme Court set forth a two-part test to determine the 
lawfulness of a purported work-preservation agreement: 
(1) the agreement must have as
 its objective the preserva-
tion of work traditionally performed by employees repre-
sented by the union, and (2) the contracting employer 
must have the power to assign the employees to do the 

work in question Ša ﬁright of controlﬂ test.
19 (3) Conclusion
 The OOC Is Not Clearly Unlawful On Its Face 
Applying the above principles to the facts here, we 
find, for the reasons set forth below, that the Respondent 

has not violated Section 8(e) and 8(b)(3) in regard to the 
OOC. (i) Right of control 
The General Counsel asserts 
in his posthearing brief 
that the OOC is ﬁindisputably
, undeniably facially inva-
lid.ﬂ  He argues that the OOC violates Section 8(e) be-
cause (1) it seeks to impose th
e terms of the contract on 
affiliates of the MWA signatory employers without re-

gard to whether actual unit wo
rk is at issue or whether 
                                                          
 14 Id. at 517 (footnotes omitted). 
15 Electrical Workers IBEW Local 46 (Puget Sound NECA),
 303 NLRB 48, 50 (1991), quoting from 
Operating Engineers Local 12 (Griffith Co.), 212 NLRB 343, 343
Œ344 (1974), enf. denied 545 F.2d 
1194 (9th Cir. 1976), cert. denied 434 U.S. 854 (1977). 
16 National Woodwork Mfrs. Assn. v. NLRB,
 386 U.S. 612, 635 
(1967). 
17 Id. at 645; 
Associated General Contractors
, 280 NLRB 698, 701 
(1986) (the focus of the analysis is 
whether the disputed clause has the 
primary purpose of protecting unit work or unit standards, or the secon-
dary purpose of promoting broader 
goals of the union by asserting 
control over the labor relations of other employers). 
18 447 U.S. 490 (1980) (
ILA I
). 19 Id. at 504. 
the signatory employer actually controls or manages the 
labor relations of its affiliate, and (2) it thus reaches 
companies that are performing work that is not within the 
signatory employer™s right of control, compelling such 
companies to adopt the terms of the contract.   
The General Counsel also relies on the proposition that 
companies that are bound 
only
 by common ownership 
are generally found to be neutrals with respect to each 
other™s labor relations,
20 and argues that the OOC com-
pels the application of contract terms and conditions to 

affiliates of signatory employers who are related to those 
employers solely by virtue of common ownership.  
Moreover, the General Counsel argues that even assum-
ing that a signatory employer
 did exercise some measure 
of control over an affiliate, the OOC extends the applica-
tion of the contract to situations where that control is of 
an ﬁindirect,ﬂ attenuated nature, and is not limited to con-
trol over the labor relations of the affiliate. 
In Manganaro Corp
.,21 issued subsequent to the 
judge™s issuance of his attached
 decision and the parties™ 
filing of their postdecisional briefs, the Board applied the 
above-mentioned framework for analysis and principles 
to a proposed contract clause that is substantially simi-
larŠindeed, identical in many respectsŠto the OOC 
here.  The Board found that the clause there did not vio-
late Section 8(e).  Applying the same framework for 
analysis and principles here, we find that the OOC does 
not violate Section 8(e). 
The proposed clause in 
Manganaro
 stated:  To protect and preserve, for the employees covered by 
this Agreement, all work they have performed and all 
work covered by this Agreement, and to prevent any 
device or subterfuge to avoid the protection and preser-
vation of such work, it is agreed as follows: If the Con-
tractor performs on-site construction work of the type 
covered by this Agreement, under its own name or the 
name of another, as a corporation, company, partner-
ship, or other business entity, including a joint venture, 
wherein the Contractor, through its officers, directors, 
partners, owners or stockholders exercises directly or 
indirectly (including but not limited to management, 
control, or majority ownership through family mem-
bers), management, control or majority ownership, the 
terms and conditions of this Agreement shall be appli-
cable to all such work.
22  The work-preservation purposes of both the OOC and 
the 
Manganaro
 clauses are almost identically expressed 
in terms of protecting and preserving ﬁfor the employees 
                                                          
 20 Carpenters District Council of Northeast Ohio (Alessio Construc-
tion), 310 NLRB 1023, 1026 (1993), citing, e.g., 
Los Angeles Newspa-
per Guild, Local 69 (Hearst Corp.),
 185 NLRB 303 (1970), enfd. per 
curiam 443 F.2d 1173 (9th Cir. 1971), cert. denied 404 U.S. 1018 
(1972). 
21 321 NLRB 158 (1996). 
22 Id. at 161Œ162. 
 CARPENTERS (MFG. WOODWORKERS ASSN.) 325covered by this Agreement, all work heretofore per-
formed by themﬂ (the OOC), or which ﬁthey have per-
formedﬂ (
Manganaro
).  There are, to be sure, a few dif-
ferences between the two clauses that are worth noting.  
First, the 
Manganaro
 clause, unlike th
e OOC, includes 
just after the above-quoted excerpt an 
additional
 express 
referenceŠﬁand all work covered by this agreement.ﬂ  
Contrary to our dissenting colleague, we do not find that 
the absence of such a phra
se in the OOC significantly 
distinguishes it from the 
Manganaro
 clause for purposes 
of our analysis and conclusion.  For one thing, the term 

ﬁall work heretofore performed by [employees covered 
by this agreement]ﬂ in the OOC (corresponding to the 
term ﬁall work [employees c
overed by this Agreement] 
have performedﬂ in the 
Manganaro
 clause) alone makes 
it reasonably clear 
that the purpose of the OOC is the 
protection and preservation of work covered by the con-
tract.  In any event, we find
 that purpose is made abun-
dantly clear in the OOC when, in subsequent language 
(indeed, language identical to that in the 
Manganaro
 clause), the OOC is made applicable to a signatory em-
ployer performing ﬁwork of the type covered by this 
Agreement.ﬂ  
Second, the OOC is expressly 
applicable when work of 
the type covered by the contract is being performed by a 
business entity in which a signatory employer ﬁexercises 
either directly or indirec
tly any significant degree of 
ownership management or controlﬂ; the 
Manganaro 
clause is expressly applicable when work of the type 

covered by that agreement is being performed by a busi-

ness entity in which a signatory contractor ﬁexercises 
directly or indirectly . . . management, control, or 
major-
ity ownershipﬂ (emphasis added).  Again, we find, con-
trary to our dissenting colleague, that the differences in 
language do not significantly distinguish the OOC from 
the 
Manganaro
 clause for purposes of our analysis and conclusion. 
As noted above, companies that are bound 
only
 by 
common ownership are generally found to be neutrals 
with respect to each other™s labor relations.  Thus, even 
the presence of ﬁmajority ownershipﬂ in another business 
entity, as contemplated in the 
Manganaro
 clause, would 
not, without more, necessarily lead to a finding that the 
signatory employer had control over the assignment of 

the work performed by that other entity.  Nor, con-
versely, would the absence of such ﬁmajority ownershipﬂ 
necessarily preclude such a finding.  The disjunctive ex-
pression of ﬁmanagement, control or majority owner-
shipﬂ makes that clear.  Thus, ﬁmajority ownershipﬂ 
alone in another business entity
 is neither a necessary nor 
sufficient condition for establishing the existence of con-
trol over the assignment of the work performed by that 
other entity.  Consequently, the absence of a ﬁmajorityﬂ 
ownership standard in the OOC does not affect our ap-
plication of the 
Manganaro
 analysis to the OOC, or our 
result.
23 Finally, the phrase ﬁany significant degreeﬂ modifying 
ﬁownership management or controlﬂ in the OOC does not 
undermine our reliance on 
Manganaro
.  Suffice it to say 
that anything less than a significant degree of ﬁownership 
management or controlﬂ would likely also be an ineffec-

tive degree of such control, and thus beyond the scope of 
the Union™s legitimate interest in preserving work over 
which the employer 
can 
exercise effective control. 
The crucial focus in analyzing whether the OOC vio-
lates Section 8(e) is not whether, or to what extent, the 

signatory employer and the affiliated business entity are 
bound by common ownership.  Rather, we find that the 
crucial focus is whether, as both the OOC and the 
Man-ganaro
 clauses state, work of 
the type covered by the 
collective-bargaining agreement is being performed by a 
business entity over which the signatory employer exer-
cises control.24 The OOC, like the clause in 
Manganaro,
 is applicable 
to a signatory employer if it ﬁperform[s] . . .  work . . . 
covered by this Agreement, under its own name or . . . 
the name of another . . . wherein the Employer exercises . 
. . directly or indirectly . . . any significant degree of 

ownership management or control.ﬂ  We find, as we did 
in 
Manganaro,
 that the requirement that the signatory 
employer exercise ﬁany significant degree of ownership 
management or controlﬂ over another entity reasonably 
means that the signatory employ
er must have the right or 
the power effectively to control the assignment of the 
work of that entity™s employees.  In addition, again simi-
lar to the 
Manganaro
 clause, the OOC by its terms states 
that it applies only if the si
gnatory employer ﬁexercisesﬂ 
such control: ﬁThis is more than potential authority; it 
refers to the actual or active control of the work.ﬂ
25  And, 
finally, the OOC by its terms, like the clause in 
Manga-
naro
, limits its objective to work of the type covered by 
the current contract which the signatory employer actu-
ally ﬁperform[s]ﬂ:  ﬁThis furt
her indicates that the clause 
requires the [signatory employer] to have the authority to 
                                                          
 23 Chairman Gould agrees with the ma
jority that the crucial focus in 
analyzing whether the OOC violates Sec. 8(e) is not common owner-
ship between two companies, but rather whether the work covered by 
the contract is being performed 
by a business entity over which the 
signatory employer exercises control.
  He agrees that here the OOC applies only when the signatory em
ployer performs work covered by 
the contract and the signatory empl
oyer exercises actual or active con-
trol over the work.  He, therefore, finds it unnecessary to rely on the 
discussion of the relationship between companies that are bound only 
by common ownership.   
24 321 NLRB at 164.  Our dissenting colleague does not agree with 
Manganaro
, and thus would not apply its analysis to the OOC.  Instead, 
taking the General Counsel™s pre-
Manganaro
 position in this case, our 
colleague contends that if a signato
ry employer mere
ly owns another 
company, the OOC would by its terms 
make the contract applicable to 
the other company.  As fully discussed herein, however, under 
Manga-naro, the OOC would not make the contract applicable to a company 
owned by a signatory employer merely
 on the basis of that ownership.  
25 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326 control the work; otherwise, the work done through the 
device of another entity would not be work the [signatory 
employer] performs.ﬂ
26   Thus, as in Manganaro,
 we find here that the OOC is 
applicable 
only
 when the signatory employer has the 
right of control over the work in question, regardless of 
the extent of any ownership interest the signatory em-
ployer might have in the other business entity.
27  Conse-
quently, and as discussed above, the OOC could be le-

gitimately applicable even 
where the signatory employer 
might have a less-than-majority ownership interest in the 
other business entity, as long as
 such employer neverthe-
less hasŠon some other basisŠthe right of control over 
the work in question.  As in 
Manganaro
, here also the 
OOC is applicable to ﬁthe 
signatory [employer
] who per-
forms
 and 
exercises
 control over the work, not to tangen-
tial ownership or management.ﬂ
28   And the fact that the OOC may by its terms be applied 
to circumstances in which th
e signatory employer exer-
cises indirect
 rather than direct 
control over the work 
covered by the contract does not negate the underlying 
operative fact that the OOC is still applicable only when 
the signatory employer exerci
ses the right of controlŠbe 
it direct or indirect, but ultimately effective control nev-
erthelessŠover the work 
covered by the contract.
29                                                            
                                                           
26 Id.  Our dissenting colleague cha
llenges the validity of this inter-
pretation, i.e., that the OOC™s expressly limited applicability only to 
work that the signatory employer 
performs signifies that it is also lim-
ited only to work that the signatory em
ployer has the actual authority to 
control.  Our colleague finds that th
is interpretation is wholly undercut 

by the presence of the words ﬁperfo
rmﬂ and ﬁcontrolﬂ in different con-
texts in the OOC.  He contends that the express terms of the OOC 
would permit its application to a 
nonsignatory employer which would 
be said to be performing work of the type covered by the contract 
merely because it is owned by a 
signatory employer.  We have, how-
ever, already found that under the 
terms of the OOC a signatory em-
ployer™s control over the assignment
 of the work performed by another 
business entity cannot be established solely by majority ownership.  
Thus, the OOC by its terms would not be applied to a nonsignatory 
employer on the basis of mere co
mmon ownership with a signatory 
employer.   
Moreover, the General Counsel has acknowledged that his 8(e) the-
ory is that the OOC is unlawful on it
s face, and that there is no allega-
tion that the Respondent has sought 
to enforce the OOC in an unlawful 
manner.  Accordingly, we need not 
speculate about the particular cir-
cumstances under which the parties may attempt to apply the OOC.  
Rather, we only need to determine whether the OOC is unlawful on its 
face.  In finding that it is not, we are interpreting it as requiring signa-

tory employers to do no more than what the law allows the Respondent 
to require them to do:  preserve work (1) of the type which is covered 
by the collective-bargaining agreement and traditionally performed by 

employees of the Employer who are represented by the Respondent, 
and (2) which the Employer ultimately has the powerŠthe right of 
controlŠto assign.  
27 Thus, for the same reasons set forth in 
Manganaro,
 supra at 164 
fn. 20, we find that this case, like 
Manganaro,
 is distinguishable from 
the Board™s decision in Carpenters District Council of Northeast Ohio 
(Alessio Construction)
, 310 NLRB 1023 (1993).  Accordingly, we 
believe that our dissenting colleague™s reliance on 
Alessio 
is unavailing. 
28 321 NLRB at 165 (emphasis in original). 
29 Id. 
In light of all the above considerations, we find that the 
OOC is not clearly unlawful on its face under the ﬁright 
of controlﬂ test, the second prong of the 
ILA I, supra, two 
part test, and we have interpreted it as requiring signatory 
employers to the contract to
 do no more than what the 
law allows such a clause to require them to do. 
(ii) Work-preservation objective 
The only express purposes of the OOC are ﬁ[1] to pro-
tect and preserve, for the employees covered by this 
Agreement, 
all work heretofore performed by them
, and  
. . . [2] to prevent any device or subterfuge to avoid the 
protection and preservation of 
such work
ﬂ (emphasis 
added).  The OOC expressly is 
applicable to an employer 
bound by the contract only if
 and when the employer is 
ﬁperform[ing] 
work of the type covered by this Agree-
mentﬂŠin which circumstance the OOC expressly makes 
the contract applicable only to ﬁall 
such workﬂ
 (emphasis 
added).
30  Thus, on its face, the OOC has as its objective 
only the preservation of, and application of the contract 
to, work traditionally performed by employees repre-
sented by the Respondent, and nothing in the language of 
the OOC indicates that it has any other objective.
31 Consequently, the OOC facially satisfies the first 
partŠa valid work-preservation objectiveŠof the 
ILA I two-part test for determining the lawfulness of a pur-
ported work-preservation agreement under Section 8(e).  
Therefore, the OOC is not cl
early unlawful on its face 
under the ﬁwork-preservationﬂ test,
32 and we interpret it 
as requiring no more than what the Respondent may law-

fully seek: i.e., the protection and preservation, for the 

employees it represents, of the work traditionally per-
formed by them under the co
ntract.  Thus, what the OOC 
requires is simply that, if a signatory employer, under its 
own or some other identity, performs work 
covered
 by 
the contract, then that 
work must be performed 
under the 
terms of that contract.
33   30 Unlike in Manganaro,
 the contract in this case does not state the 
Respondent™s jurisdiction in ge
ographical terms.  Although MWA 
Attorneys Trivella and Miller a
nd MWA Vice President Arena all 
testified that the Respondent™s jurisdiction was limited to the five bor-
oughs of New York City, the contract itself does not contain any such 
statement of geographical jurisdiction. 
31 Manganaro
, supra at 165.  And again, the General Counsel™s 8(e) 
theory is only that the OOC is unlawful on its face; there is no allega-

tion that the Respondent has sought 
to enforce the OOC in an unlawful 
manner during the relevant limi
tations period under Sec. 10(b). 
32 We find unavailing the General Counsel™s argument that the lan-
guage ﬁall work heretofore perfor
med by [the employees covered by 
this Agreement]ﬂ and ﬁwork of the type covered by this Agreementﬂ in 
the OOC is the equivalent of the 
language ﬁsame or similar type of 
business enterpriseﬂ and ﬁsame or si
milar classificati
ons of employeesﬂ 
which the Board found overly broad in
 Alessio Construction, 
supra at 1026.  As the Board itself noted in 
Alessio
, the language thereŠunlike 
the language in the OOC hereŠmade 
no reference at all to the work 
being performed by unit employees. 
33 Manganaro, 
supra at 166. 
 CARPENTERS (MFG. WOODWORKERS ASSN.) 3272.  8(b)(3) allegation: principle and conclusion 
If a union insists to bargaining impasse on a contrac-
tual provision that is a nonmandatory subject of bargain-
ing because it is unlawful, the union will be found to 
have violated Section 8(b)(3).
34  As discussed above, the General Counsel™s 8(b)(3) 
case is based on his inextricably related allegation that 

the OOC is unlawful under 
Section 8(e), and that the 
Respondent consequently violated Section 8(b)(3) by 
insisting upon the inclusion of
 the OOC in the contract as 
a condition to reaching agreemen
t on that contract.  Be-
cause we have found that the OOC is not unlawful, we 

consequently find that the Respondent has not violated 
Section 8(b)(3) as alleged in the complaint. 
C. Joint Venture Clause 
The Joint Venture Clause (JVC) in the contract states: 
JOINT VENTURE 
When an Employer enters into a Joint Venture 
with an Employer who is not bound by this Agree-

ment, then said Joint Venturers shall sign an agree-
ment as Joint Venturers with the District Council
35 before they can employ any members of the District 
Council.  Each Joint Venturer shall comply with the 
Bonding provisions in Article X.
36  The judge found, and we ag
ree, that the JVC was un-
lawful under Section 8(e), and that the Respondent there-
fore violated Section 8(e) as alleged by entering into the 
JVC in the contract.
37  More specifically, the judge found 
that the JVC violates Section 
8(e) because it obligates a 
nonsignatory employer seeking to do business as a joint 

venturer with a signatory employer to sign a collective-
bargaining agreement with the Respondent
38 in order for 
the joint venture to employ members of the Respondent, 
even though the JVC is not ex
pressly applicable only to 
unit work covered under the contract, and thus might 
result in the contract being imposed on work that is not 
related to the unit work covered under the contract.  
Thus, the judge found that the JVC had as its main pur-
pose the satisfaction of unio
n objectives elsewhere, not 
the preservation or protection of unit work, and was thus 
                                                          
                                                           
34 Alessio Construction
, supra at 1025.  
35 I.e., the Respondent here. 
36 Art. X, 
Bonding,
 states that every employer covered by the con-
tract shall provide a surety bond to
 guarantee payment of all fringe 
benefits to the fringe benefit funds specified in the contract. 
37 As with the OOC, the General Counsel has also acknowledged 
that his 8(e) theory in regard to the JVC is that it is unlawful on its face, 
and that there is no allegation that 
the Respondent has sought to enforce 
the JVC in an unlawful manner during 
the relevant limitations period 
under Sec. 10(b).  
38 Thus, the JVC requires the nonsignatory employer to do more than 
just apply the terms of the signatory
 employer™s collective-bargaining 
agreement with the Respondent.  The JVC requires the nonsignatory 
employer expressly to sign an agreement with the Respondent.  We 
note, however, that the JVC requires the nonsignatory employer to sign 
an agreement with the Respondent 
only in the nonsignatory™s capacity 
as a joint venturer. 
thus secondary in nature, attempting to influence the la-
bor relations of nonsignatory employers in units removed 
from the contractual unit.  The judge™s findings are cor-
rect and we affirm them. 
CONCLUSIONS OF 
LAW 1. By entering into an ag
reement with the Manufactur-
ing Woodworkers Association (MWA) of Greater New 
York, Inc., which contained 
the Joint Venture Clause 
(JVC), the Respondent has violated Section 8(e) of the 
Act. 2. The above-unfair labo
r practice affects commerce 
within the meaning of Section 2(6) and (7) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, District Council of New York City and Vi-
cinity, United Brotherhood of Carpenters and Joiners of 
America, AFL
ŒCIO, New York, New York, its officers, 
agents, and representatives, shall  
1. Cease and desist from enteri
ng into, giving effect to, 
or enforcing the Joint Venture clause in its collective-
bargaining agreement with
 the Manufacturing Wood-
workers Association of 
Greater New York, Inc. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its New York, New York business office and at its meet-

ing halls copies of the att
ached notice marked ﬁAppen-
dix.ﬂ
39  Copies of the notice, on forms provided by the 
Regional Director for Region 2, after being signed by the 

Respondent™s authorized representative, shall be posted 

by the Respondent and ma
intained for 
60 consecutive 
days in conspicuous places including all places where 
notices to members are customarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material. 
(b) Within 14 days after service by the Region, mail 
signed copies of the attached
 notice to all signatory em-
ployers of the Manufacturi
ng Woodworkers Association 
of Greater New York, Inc. for posting by them, if will-
ing, at all places where notices to employees are custom-
arily posted.  
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.  
    39 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of The 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328 MEMBER HURTGEN
, dissenting in part. 
For the following reasons, I ag
ree with the judge that 
the ﬁOther Operationsﬂ clause
 is facially invalid under 
Section 8(e), and that the Respondent violated Section 
8(b)(3) by insisting, in negotiations, on agreement to this 
clause as a condition of reaching an agreement.  
The ﬁOther Operationsﬂ clause provides, in pertinent 
part, that: 
In order to protect and preserve, for the employees cov-
ered by this Agreement, all work heretofore performed 
by them, and in order to prevent any device or subter-
fuge to avoid the protection and preservation of such 
work, it is hereby agreed that if and when the Employer 
shall perform any work of the type covered by this 
Agreement, under its own name or under the name of 

another, as a corporation, company, partnership, or any 
other business entity, including a joint venture, wherein 
the Employer exercises either directly or indirectly any 
significant degree of ownership management or con-
trol, the terms and conditions of this Agreement includ-
ing Fringe Benefits shall be applicable to all such work.  
The vice of this clause is that it imposes the contract 
on employers who are separate from the signatory em-

ployer.  That is, the contract
 is imposed if the signatory 
employer exercises (directly or indirectly), ownership, 
management, 
or control.  Thus, for 
example, if the signa-
tory company merely owns the other company, the con-
tract is foisted on the other company.  Of course, as a 
matter of law, a signatory company™s mere ownership of 
another company does not establish that the two are a 
single employer.
1 Thus, the clause is a secondary one in 
the classic sense that it is aimed at the labor relations of a 
separate employer.  In sum, the clause imposes the con-
tract on entities who are separate companies, i.e., not a 
single employer with the signatory. 
In light of the foregoing, and consistent with former 
Member Cohen™s dissent in 
Painters District Council 51 
(Manganaro Corp. Maryland)
, 321 NLRB 158, 168Œ171 
(1996), and with the Board™s decision in 
Carpenters Dis-
trict Council of Northeast Ohio (Alessio Construction)
, 310 NLRB 1023 (1993), I conclude that the ﬁOther Op-

erationsﬂ clause in this case 
is secondary and unlawful.  
The more particularized rationale for my position is to be 

found in the 
Manganaro
 dissent and in 
Alessio
.  I need 
add only the points set forth below. 
In reaching a contrary conclusion, my colleagues say 
that the clause applies only
 when the employer ﬁper-
formsﬂ the work.  My colleagues read the word ﬁper-
                                                          
                                                           
1 See, e.g., Los Angeles Newspaper Guild Local 69 (Hearst Corp.)
, 185 NLRB 303, 304 (1970), enfd. per curiam 443 F.2d 1173 (9th Cir. 
1971).  The Board has applied the same
 test for determining relatedness 
of companies in double-breasting situations.  
Sheet Metal Workers 
Local 80 (Limbach Co.)
, 305 NLRB 312, 314 fn. 5 (1991); 
Carpenters Local 745 (SC Pacific)
, 312 NLRB 903 (1993), enfd. in unpublished 
decision Carpenters Local 745 v. NLRB
, No. 93
Œ71038 (9th Cir. Dec. 
19, 1995). 
formﬂ as implying ﬁcontrol,ﬂ and they therefore conclude 
that the clause applies on
ly where the employer ﬁcon-
trolsﬂ the work.  This strain
ed reading of the word ﬁper-
formﬂ ignores the fact that the word ﬁcontrolﬂ itself ap-
pears elsewhere in the clause
, and its context wholly un-
dercuts the position of my colleagues.  More particularly, 
as noted above, the clause 
applies when the signatory 
employer performs the work under its own name or un-
der the name of another business entity, if the employer 
exercises ownership, management 
or control of the other 
entity.  Thus, the signatory employer is said to ﬁperformﬂ 
the work if it merely owns the entity which actually per-
forms the work.  And, in that circumstance, the other 
entity is bound to the contract.  In sum, ﬁperformﬂ is not 
confined to situations wher
e the signatory employer ac-
tually performs and controls the work. 
My colleagues seek to interp
ret the clause so as to 
make it lawful in their view.  However, they concede that 
the issue is the facial validity
 of the clause.  Thus, our 
task is to take the contract as it is written, not as it might 

be interpreted.  The contract, as written, undercuts the 
majority™s contention.  That contention is that ﬁthe OOC 
[clause] would not make the contract applicable to a 
company owned by a signatory employer merely on the 
basis of that ownership.ﬂ  The clear language of the 
clause is contra.  Under that clear language, common 
ownership alone triggers the application of the clause.   
Contrary to my colleagues, I do not find this to be a 
workŒpreservation clause.  The mere fact that the work 

may have been previously performed by the Employer™s 

employees does not make the clause a ﬁworkŒ
preservationﬂ clause.  The operative portion of the clause 
does not seek to recapture or preserve unit work.  It is not 
confined to situations where work is transferred from the 
Employer to the other entity.
2 And, even if it were so 
confined, the clause does not 
forbid the tran
sfer of the 
work or seek to retrieve th
e work.  Rather, the clause 
leaves the work with the other entity, and imposes the 

contract on that entity. 
As noted above, my colleagues seek to equate the in-
stant clause to the one in 
Manganaro
.  As also noted 
above, I agree with
 the dissent in 
Manganaro
.  However, 
I note that the instant clause
 is even more clearly secon-
dary than the one in 
Manganaro
.  As discussed above, 
mere ownership (even 100-percent ownership) is insuffi-
cient to show single employer 
status.  A fortori, ﬁmajor-
ity ownershipﬂ (the 
Manganaro
 phrase) does not estab-
lish that status.  And, since ﬁsignificant degree of owner-

shipﬂ (the instant clause) co
uld even be less than major-
ity ownership, the instant clause is even worse then 
Manganaro
.  2As stated in former Member Cohen™s 
Manganaro
 dissent, the sig-
nificant portion of the clause is its operative language, not its prefatory 
language. 
  CARPENTERS (MFG. WOODWORKERS ASSN.) 329The instant clause is even more clearly secondary than 
the one in Manganaro
 in another sense.  The 
Manganaro
 clause reads in terms of ﬁall work covered by this agree-
ment.ﬂ The instant clause reads in terms of ﬁall work 
heretofore performedﬂ by the employees.  Thus, the in-
stant clause would protect work previously performed by 
a unit employee irrespective of whether that work was 

contract (i.e., unit) work.  
Concededly, the instant clause 
later speaks of ﬁwork of the type covered by this agree-
ment.ﬂ But this only adds ambiguity.  Where as here, the 
clause imposes the contract on separate employers, the 
clause is literally a secondary one, unless a primary ob-
jective is clearly shown.  The instant clause does not 
clearly show a pr
imary objective. 
Finally, the clause is not protected by the construction 
industry proviso.  The signatory Association  is not pri-

marily engaged in the construction industry (see majority 
opinion at fn. 3), and may not even be engaged in that 
industry.  But, even if it is so engaged, the clause, unlike 
the one in Manganaro
, is not confined to onsite construc-
tion work.  And, even if it were so confined, it is not 
within the intendment of the Section 8(e) proviso.  See 
discussion in 
Manganaro
 dissent and in 
Alessio
. For all of these reasons the 
clause is clearly unlawful, 
and the Respondent could not lawfully insist upon it. 
  APPENDIX 
NOTICE TO MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 The Joint Venture clause in
 our collective-bargaining 
agreement with the Manufacturing Woodworkers Asso-

ciation of Greater New York, Inc., has been found to be 

unlawful under Section 8(e) of the National Labor Rela-
tions Act. 
WE WILL NOT  enter into, give eff
ect to, or enforce the 
Joint Venture clause in ou
r collective-bargaining agree-
ment with the Manufacturi
ng Woodworkers Association 
of Greater New York, Inc. 
DISTRICT 
COUNCIL OF 
NEW YORK CITY AND VICINITY, UNITED 
BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, AFLŒCIO 
 Mindy E. Landow, Esq., 
for the General Counsel.
  Donald L. Sapir 
and Scott A. Weiss, Esqs. (Sapir & Frumkin 
LLP), 
of White Plains, New York, for the Respondent.
  Irving T. Bush, Esq., 
of New York, New York, for the Charging 
Party.  
DECISION  STATEMENT OF THE 
CASE  STEVEN 
DAVIS, Administrative Law Judge. Based on a 
charge in Case 2-CB-15010 filed on January 5, 1994, and a 
charge in Case 2-CE-172 filed on December 21, 1994, by the 
Manufacturing Woodworkers Association of Greater New 
York, Inc. (MWA or the Association), a consolidated complaint 
was issued against the District Council of New York City and 
Vicinity, United Brotherhood of
 Carpenters and Joiners of 
America, AFL-CIO (Respondent or the Union) on January 24, 
1995.  The complaint alleges essentia
lly that Respondent violated 
Section 8(e) of the Act by main
taining two unlawful contractual 
provisions in its collective-bargaining agreement with the As-

sociation, and violated Section 8(b)(3) of the Act by insisting, 
as a condition of reaching any collective-bargaining agreement, 
that the MWA agree to retain one of the clauses in that contract.  
Respondent™s answer denied the material allegations of the 
complaint, and on February 2, 
3, and 6 and March 3, 1995, a 
hearing was held before 
me in New York City.  
On the evidence presented in this proceeding, and my obser-
vation of the demeanor of the witnesses, and after consideration 

of the briefs filed by all parties, I make the following  
FINDINGS OF FACT 
 I. JURISDICTION 
 The MWA is an organization comprised of about 30 em-ployers employing about 1500 employees, who are engaged in 

the manufacture, sale, and installation of architectural wood-
work in the New York City metropolitan area. One purpose of 
the MWA is to represent its employer-members in negotiating 
and administering collective-bargaining agreements with vari-
ous labor organizations, 
including Respondent.  
Annually, the Association™s em
ployer-members collectively 
purchase and receive at their facilities in New York State goods 
and materials valued in exce
ss of $50,000 directly from suppli-
ers located outside New York St
ate. Respondent admits, and I find, that the Association and 
its members are and have been 
employers engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  
Respondent admits, and I find, th
at it is a labor organization 
within the meaning of Section 2(5) of the Act.  
II. THE ALLEGED UNFAIR LABOR PRACTICES 
 A. The Disputed Clauses  
The MWA and the Union have had a collective-bargaining 
relationship for many years. Prior to the current dispute, the 
parties™ last full collective-bargaining agreement was for the 
period 1988 to 1991, which was extended by 1-year renewal 
agreements for the periods 1991-1992 and 1992-1993.  
Negotiations for a renewal ag
reement began in August 1993 
and culminated in July 1994 with a new agreement, which was 
effective retroactively from July
 1, 1993, to June 30, 1997.  
The prior agreement and the current agreement contain the 
same disputed clauses: 
 Joint Venture
. When an Employer enters into a Joint 
Venture with an Employer who is not bound by this 

Agreement, then said Joint Venturers shall sign an agree-
ment as Joint Venturers with the District Council before 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330 they can employ any members of the District Council. 
Each Joint Venturer shall comply with the Bonding provi-
sions in Article X.  
 Other Operations
.  Section 1. 
Work Preservation Clause
. (a) In order to 
protect and preserve, for the employees covered by this 
Agreement, all work heretofore
 performed by them, and in 
order to prevent any device or subterfuge to avoid the pro-
tection and preservation of such work, it is hereby agreed 
that if and when the Employer shall perform any work of 
the type covered by this Agreement, under its own name 
or under the name of another, as a corporation, company, 
partnership, or any other bus
iness entity, including a joint 
venture, wherein the Employer exercises either directly or 
indirectly any significant de
gree of ownership manage-
ment or control, the terms and conditions of this Agree-

ment including Fringe Benefits
 shall be applicable to all 
such work. 
 The Other Operations Clause (OOC) further provides that 
any violations thereof shall be considered as a ﬁdisputeﬂ and 
processed according to the contract™s grievance-arbitration 
provisions. Remedies for violations include the payment of 
backpay and payments 
to the trust funds.  
B. The Negotiations  
Negotiations for a successor agreement began on August 17, 
1993, at which the Union™s demands were presented. On the 
following day, the Association presented its proposals which 
included the elimination of the OOC. Association Attorney 
Scott Trivella told the union negotiators that he believed that 
the clause was unlawful. The union representatives said that 
they would speak to their attorneys about the matter.  
At a negotiation session in ear
ly September, Ray O™Kane, 
the Union™s representative, reported that he had spoken to the 
Union™s attorney who said that the OOC was lawful, and that 
the clause must remain in the renewal agreement. Nevertheless, 
in proposals submitted to the Union on August 24, September 
1, and September 14, the Association continued to insist on the 
elimination of the OOC.
1 Present at a negotiation session on November 30 were Attor-
ney Algernon Miller, Arena and Tr
ivella for the Association, 
and James Davis for the Union. 
Davis reported Union President 
Frederick Devine™s position that th
e contract had to be signed, 
or there would be a strike. During a limited discussion concern-
ing the OOC, Davis insisted that it remain in the contract.
2                                                           
                                                           
1 The specific proposal stated that 
it sought the ﬁelimination of the 
runaway shop clause.ﬂ The evidence is clear that what was sought was 
the elimination of the OOC, sec. 18 in the expiring contract, and not the 
runaway shop clause, which was sec. 16. The OOC was referred to in 
negotiations as the runaway shop clau
se, as testified by Trivella and 
MWA Representative Joseph Arena. Further, there was no evidence that the runaway shop clause, sec. 16, was sought to be eliminated by 

the MWA. 
2 Respondent denied the complain
t allegation that Davis was the special assistant to the union president, and a supervisor and agent of 
Respondent. The evidence is clear that Davis acted as agent for the 
Union. He was the spokesman for the Union at collective-bargaining 

negotiations, signed an addendum to th
e contract on behalf of it, and in 
a letter to MWA Attorney Miller da
ted January 31, 1995, Union Attor-
ney Donald Sapir noted that a copy wa
s sent to ﬁJim Davis, Director of 
Organizingﬂ for the Union.  
By letter to the Union dated December 30, MWA Attorney 
Trivella declared an impasse in negotiations and set forth the 
Association™s determination to implement its final offer, which 
included the elimination of the OOC.  
The Union struck for 1 week in early January 1994, during 
which time the MWA filed the instant charge alleging the Un-
ion™s insistence on the OOC. Arena and Davis then privately 
negotiated an agreement to end the strike. That agreement was 
short lived, and reopened negotia
tions took place in late Janu-ary or early February. At the negotiations, Trivella told Union 
Attorney Sapir that the OOC was unlawful, and that he had 
seen the Union attempt to apply the clause to neutral employ-
ers.
3 Sapir denied knowledge of such attempts.  
At a negotiation session held in 
May or June 1994, a lengthy 
discussion of the lawfulness of the OOC and the Joint Venture 
Clause (JVC) took place. Present at the session were three MWA attorneys, two union atto
rneys, and Arena and Davis. 
The MWA insisted that the clauses were illegal, and that the 
OOC was an unlawful accretion clause. The Union believed 
that the provisions were legal. The Union proposed that the 
matter be decided by an arbitrator but the MWA rejected that 
offer. During the meeting, Davis phoned the union office and 
reported that the Union would not agree to the elimination of 
the two clauses.  
Respondent threatened to strike if the clauses were elimi-
nated from the contract. The Uni
on offered to amend one of the clauses by adding a ﬁsubcontract
orsﬂ clause. The subcontrac-
tors clause stated as follows: 
 All work covered by this Agreement shall be con-
tracted or subcontracted only to
 an employer who is signa-
tory to or agrees to become signatory to a collective bar-
gaining agreement with the Union. The parties hereto mu-
tually agree with respect to such work falling within the 
scope of this Agreement that is to be done at the site of 
construction, alteration, maintenance, or repair of any 
building, structure, or other 
works. If the Employer should 
contract or subcontract any of the aforesaid works falling 
within the trade jurisdiction of the Union as set forth 
herein, said Employer shall contract or subcontract such 
work only to firms which comply with the standards of 
wages and fringe benefits a
nd working conditions estab-lished herein. 
 MWA Attorney Miller objected that the proposed amended 
clause was more restrictive than that in the current agreement, 
and agreed to retain the current
 language, rather than accept the 
ﬁworst of 2 evils.ﬂ4 However, Miller announced that he would 
continue to pursue the unfair labor practice charge.  
In early July, another nego
tiation session was conducted. Union Attorney Sapir stated that the clauses were legal, specifi-
cally that the OOC was a valid work-preservation clause. 
MWA Attorney Irving Bush replied that the clauses went be-
 3 There was undisputed testimony that, pursuant to the OOC, the Un-
ion™s benefit funds sought to collect from MWA members for nonbar-
gaining unit work, such as the inst
allation of terrazzo floors, painting 
work, demolition work, work performe
d by laborers, and for materials 
purchased from a glazier. 
4 I reject Respondent™s argument that in so doing, the MWA ac-
cepted the language now contained 
in the collective-bargaining agree-ment. By filing the instant charge, the MWA clearly did not accept the 
disputed clauses. Dairy Employees Local 754 (Glenora Farms Dairy)
, 210 NLRB 483, 490 (1974).  
 CARPENTERS (MFG. WOODWORKERS ASSN.) 331yond the preservation of work performed by unit employees. 
Union Agent Davis said that the MWA should agree to the 
clauses since it has ﬁlived withﬂ the clauses in the past, and that 
the Union would not ﬁhurtﬂ the 
Association. The meeting ended 
with the Union continuing to insist that the clauses remain in 
the successor agreement ﬁas is.ﬂ  
On July 21 at a meeting at uni
on headquarters to discuss cer-
tain grievances, Davis told MWA Attorney Miller that Union 
President Devine directed that
 a signed contract be obtained 
that day or the MWA representatives could not leave. They 
spoke about the OOC, and Miller said that he was reluctant to 
sign the agreement unless the Union agreed to the removal of 
that clause, and another matter relating to the manning of ﬁout-
sideﬂ jobs. Davis told Miller to sign the agreement or he would 
ﬁbring on the strike.ﬂ  
The Union™s agents left the room for 60 to 90 minutes, and 
according to Arena, leaving the Association™s representatives 
ﬁto think about what the possible consequences could be for 
management™s side.ﬂ Later, Miller signed the collective-
bargaining agreement and Davis 
signed the addendum to that 
agreement.
5 On signing, Miller told the Union that he would 
continue to pursue the charges concerning the illegal contract 
clauses.  
In a letter to MWA Attorney Miller dated January 31, 1995, 
Union Attorney Sapir requested that the MWA agree that the 
question of the interpretation or construction of the two clauses 
be submitted to arbitration. The Association refused. At the 
hearing, Respondent moved that the proceeding be deferred to 
the parties™ contractual grievance-arbitration procedure.  
Analysis and Discussion  
A. The Legality of the Contractual Clauses  
As set forth below, I find that the Other Operations Clause 
and the Joint Venture Clause viol
ate Section 8(e) of the Act, 
and that Respondent further violated Section 8(b)(3) of the Act 
by insisting, as a condition of reaching agreement on a renewal 
collective-bargaining agreement, that the OOC be included in 
such agreement.  
1.  General principles  
An agreement is unlawful under S
ection 8(e) of the Act if it 
is an agreement to cease doing business with another person, if 

it has secondary, as opposed to 
primary, work-preservation 
objectives, and is not saved by the construction industry pro-
viso to that section. Carpenters District Council of Northeast Ohio (Alessio Construction)
, 310 NLRB 1023, 1025 (1993).  
Whether a provision of a collective-bargaining agreement 
violates Section 8(e) of the Ac
t depends on whether ﬁthe Un-
ion™s objective was preservation of work for [the unit] employ-
ees, or whether the agreements and boycott were tactically 
calculated to satisfy union objecti
ves elsewhere. . . . The touch-stone is whether the agreement or its maintenance is addressed 

to the labor relations of the c
ontracting employer vis-a-vis his 
own employees.ﬂ 
National Woodwork Mfrs. Assn. 
v. NLRB, 386 U.S. 612, 644-645 (1967).  
The focus of the analysis is whether the disputed clause has 
the primary purpose of protecting unit work or unit standards, 
or the secondary purpose of promoting the broader goals of the 
union by asserting control over the labor relations of other em-
                                                          
 5 Generally, Union President Devine signed such addenda, but in this 
instance Davis did.  
ployers. 
Associated General Contractors
, 280 NLRB 698, 701 
(1986).  Applying those principles, I fi
nd that the clauses have as 
their main purpose the satisfact
ion of union objectives else-
where, and not the preservation or protection of unit work. 

They are thus secondary in nature, attempting to influence the 
labor relations of nonsignatory employers in units far removed 
from the contractual unit. S
heet Metal Workers Local 91 (Sche-
bler Co.)
, 294 NLRB 766, 770 (1989).  
In Schebler, the Board found that an ﬁintegrity clause,ﬂ 
which required a signatory empl
oyer that had an ownership 
interest in another company to force the other company to pay 
union wages and benefits, violated 
Section 8(e) of the Act. The 
Board noted that the integrity clause forced the cessation or 
alteration of business with the affiliated company by requiring 
the signatory employer to use its influence to cause the related 
company to change its nonunion operation or its wage and 
benefit package, and causes the employer to change its own 
affiliation with the related company. The Board held that the 

ﬁpurpose and effectﬂ of the clause is to alter the business rela-
tionship between the employer and its related firms.  
The Board has also found that a contractual clause which 
treats ﬁcommon ownership alone,
 without regard to whether 
there is evidence of common management or common control 
of labor relations, as a trigger 
for forcing a signatory employer 
to the choice of either extending the contract to the affiliated 
entity or eliminating it
s ownership of that entityﬂ violates Sec-
tion 8(e) of the Act. Carpenters Local 745 (SC Pacific)
, 312 
NLRB 903, 904 (1993). ﬁCompanies that are bound only by 
common ownership are generally found to be neutrals with 
respect to each other™s labor relations.ﬂ 
Alessio
, supra at 1026.  
In Alessio
, supra, the Board found unlawful a clause which 
required that if the signatory employer formed or participated in 
the formation of another compan
y which will engage in the 
same or similar type of busine
ss and employs the same or simi-
lar classification of employees as in the contract, then the affili-

ated company shall be manned in accordance with the referral 
provisions of the signatory™s contract.  
2.  The other operations clause  
The OOC is similarly flawed because it applies to affiliated 
companies where the signatory employer ﬁexercises either di-
rectly or indirectly any signifi
cant degree of ownership man-agement or control.ﬂ Respondent
 argues that the absence of 
commas between those terms establishes that ﬁmanagementﬂ 
and ﬁcontrol,ﬂ and not ownership are the terms emphasized. 
However, the clear meaning of the phrase is that the contract 

terms will apply if the signatory employer exercises either 
ownership management or contro
l. Clearly, ownership is the 
ﬁtriggerﬂ for forcing a signatory employer to extend the con-

tractual terms to its affiliate. 
SC Pacific, supra, and such com-
panies are generally neutrals with
 respect to each other™s labor 
relations. 
Alessio
, supra.  Even assuming that some mana
gement or control is exer-
cised by the signatory employer over its affiliate, the OOC 
refers to ﬁindirectﬂ management 
or control. The clause does not 
state that such control, even of a ﬁsignificant degree,ﬂ as set 
forth in the OOC, is directed to the affiliate™s labor relations. 
SC Pacific, supra, or that the signatory employer has the power 
to assign the work to unit empl
oyees. ﬁIf the contracting em-
ployer has no power to assign the work, it may be inferred that 
the agreement has a secondary ob
jective, to influence whoever 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332 has such power of assignment.ﬂ 
NLRB 
v. Longshoremen ILA, 447 U.S. 490, 504-505 (1980).  
The secondary nature of the OOC clause may be further seen 
in its requirement that the affiliate employer assume all the 
terms of the collective-bargaining agreement, including such 
noneconomic terms as the union-secu
rity clause. It is thus ap-
parent, that the OOC ﬁis designed
 to do more than merely pre-
serve bargaining unit work for unit employees or prevent the 
erosion of union standards.ﬂ Food & Commercial Workers 
Local 1441 (Ralphs Grocery)
, 271 NLRB 697, 698 (1984).  
The OOC does not require that the signatory employer con-
trol or manage the affiliates
 covered by the provision, and 
would therefore reach companies performing work that was not 
within the signatory™s ﬁright of control.ﬂ 
Alessio
, supra at 1026. 
The clause would apply where th
e signatory employer did not 
have the power to assign the di
sputed work to unit employees. 
Thus, the clause is aimed at ensuring that the affiliate™s em-

ployees are covered by the agreement, and thus not aimed at 
preserving unit work. If the signatory employer has no power to 
assign the work, it may be inferred that the agreement has a 
secondary objective, to influenc
e the company which has such 
power over the work. 
NLRB v. Longs
horemen ILA, supra.  The OOC provides essentially that when a signatory em-
ployer performs any work ﬁof the type covered by this agree-
mentﬂ under its own name or the name of another, including a 
ﬁjoint venture, wherein the Employer exercises either directly 
or indirectly any significant degree of ownership management 
or control, the terms and conditions of this Agreement includ-
ing Fringe Benefits shall be applicable to all such work.ﬂ  
The clause clearly is not an attempt to preserve unit work, 
notwithstanding the clause™s langua
ge to that effect. It does not 
specifically apply to unit work, or specifically to the work per-

formed by signatory employers. It requires that affiliated com-
panies are bound to the contract if ﬁany work of the typeﬂ cov-
ered by the contract is performed by the affiliated employer. As 
in the clause found unlawful in 
Alessio
, which referred to com-
panies which will engage in the 
ﬁsame or similar type of busi-
ness . . . [with the] same or similar classification of employees 

covered by this collective-bargaining agreement,ﬂ the work 
sought to be preserved is not identified as unit work. The Board 
stated in 
Alessio
, supra at 1026: 
 The use of the phrases ﬁsame or similar 
type
 of busi-
ness enterpriseﬂ and ﬁsame or 
similar classifications of 
employeesﬂ and the absence of any references to unit work 
make it clear that the clause is not limited in its application 
to companies that are performing work that was diverted 
from signatory employers. 
 Accordingly, I find that the 
OOC has the purpose and effect of causing the signatory employer to force an affiliated em-

ployer to (a) change its nonunion
 operation and (b) avoid enter-
ing into a relationship with another company with the result 
that the clause alters the business relationship between the sig-
natory employer and its affiliated company. It therefore violates 
Section 8(e) of the Act.  
3.  The joint venture clause  
The JVC requires that when a signatory employer enters into 
a joint venture with an employer who is not bound by the col-

lective-bargaining agreement, the joint venturers ﬁshall sign an 
agreement as joint venturers with the [Respondent] before they 
can employ any members of the [Respondent].ﬂ  
The JVC thus requires that any company seeking to do busi-
ness with a signatory company in a joint venture must become a 
signatory to the collective-bargaining agreement before the 
joint venture can employ any members of Respondent.  
The JVC is flawed because it does not refer to unit work. It 
does not state what work will be performed by the joint ven-
ture. The work to be performed may not relate to the work per-
formed under this collective-ba
rgaining agreement, yet the 
affiliated company is obligated to sign this agreement in order 
to employ any members of Respondent.  
Similarly, the JVC does not set forth any criteria concerning 
common management or common 
control of labor relations between the joint venturers. 
SC Pacific, supra, and requires the 
entire contract to be adhered 
to, including noneconomic terms. 
Ralphs Grocery, supra.  4.  Respondent™s arguments  
Respondent argues that the OOC is a valid work-
preservation clause, applying only if the signatory employer 

controls its affiliate and diverts unit work to avoid its collec-
tive- bargaining obligations.  
Respondent further contends that
 the clear language of the 
clause does not establish that a me
re ownership interest is suffi-
cient to trigger the application of the clause, and seeks support 
from the phrase ﬁownership management or controlﬂ in the 
clause. It thus argues that the 
clause becomes applicable only 
when the signatory employer exercises a significant degree of 

management or control through its
 ownership of the affiliate. 
However, as set forth above, if the signatory employer exer-
cises even ﬁindirectlyﬂ any significant degree of ﬁownership 
management or controlﬂ that wo
uld be sufficient to trigger the 
application of the clause. The ﬁs
ignificant degreeﬂ required is 
too vague to make an othe
rwise invalid clause valid.
6 Respondent further argues that the JVC is a valid prehire 
agreement pursuant to Section 8
(f) of the Act, according to 
which an employer ﬁengaged primarily in the building and 

construction industryﬂ may make an agreement with a union 
covering employees who are engaged in such industry where 
the union™s majority status 
has not been established.  
Respondent contends that the 
clause validly ﬁinvitesﬂ a 
newly formed joint venture to voluntarily recognize the Union 
before the joint venture employs its members, and that the joint 
venture may refuse to do so.  
Respondent has the burden of establishing that the signatory 
employer is engaged in the construction industry under Section 
8(f). Carpenters Chicago Council (Polk Bros.),
 275 NLRB 294, 
296 (1985). I find that it has not met that burden. Respondent 
attempts to support its theory with the vague testimony of 
MWA member Joseph Arena that ﬁwe are architectural wood-
workers, but I guess under a broad 
category, it™s part of the 
construction industry since I can 
remember. It™s a part of that 
broad scope.ﬂ Arena also stated that architectural woodwork 
encompassed the fabrication of desks, the front of the court-
house.ﬂ                                                            
 6 The cases cited by Respondent in support of this proposition are 
inapposite since they relate to findings
, in 8(a) cases, that the employers 
are alter egos or single employers. 
Il Progresso Italo Americano Pub-
lishing Co., 299 NLRB 271 (1990); 
Omnitest Inspection Services, 297 
NLRB 752 (1990); and 
Consumers Asphalt Co
., 295 NLRB 749 
(1989). No such findings can be made
 here. The question is the illegal-
ity of the OOC on its face.  
 CARPENTERS (MFG. WOODWORKERS ASSN.) 333However, MWA Attorney Trivella testified that 90 percent 
of the work of the MWA members consisted of manufacturing 
which primarily occurs in the shops, and as to which these 
clauses pertain. MWA members are also engaged in the instal-
lation of such woodwork at the jobsites. Prior to the current 
collective-bargaining agreement, such installation work was 
covered by a separate Building Construction Trades Agreement 
(BCA). However, the current agreement incorporates the terms 
of the BCA as it relates to installation work.  
Accordingly, I cannot find that the record supports a finding 
that the MWA is primarily engaged in the building and con-
struction industry, and I reject 
Respondent™s contention that the 
JVC constitutes a valid 8(f) prehire agreement. 
Bell Energy 
Management Corp
., 291 NLRB 168, 169 (1988).  
Further, the clauses at issue cannot be saved by the construc-
tion industry proviso in Section 
8(e) which permits agreements 
to cease doing business between a union and an ﬁemployer in 
the construction industry relatin
g to the contracting or subcon-
tracting of work to be done at the site of the construction, al-
teration, painting, or repair of a building, structure, or other 
work.ﬂ First, as set forth above, 90 percent of the work of the 
MWA members consist of ﬁins
ideﬂ manufacturing work per-formed in shops. In addition, the clauses do not refer to con-
tracting or subcontracting work, but apply to affiliates of the 
signatory employer based upon its
 ﬁownership management or 
controlﬂ over the affiliate. The Board has found no Congres-

sional intent to protect an ﬁan
ti-dual-shop clauseﬂ such as the 
OOC here, by the use of the construction industry proviso. 
Alessio
, supra at 1029.  
I reject Respondent™s argument that there has been no evi-
dence that either clause has been applied unlawfully by it. 
There was testimony that the clau
se was validly applied to an 
alleged ﬁalter egoﬂ of MWA member Hammerman. This misses 
the point. The question is the illegality of the clauses. ﬁA com-
pany may set up a related company in such a way that it is nei-
ther an alter ego nor a single employer with the first company.ﬂ 

SC Pacific
, supra at 904 fn. 3.  
As set forth above, there is 
undisputed evidence that, pursu-
ant to the OOC, the Union™s benefit funds sought to collect 
from MWA members for nonbargaining unit work, such as the 
installation of terrazzo floors, painting work, demolition work, 
work performed by laborers, and for materials purchased from 
a glazier. Even assuming that there was no such evidence, ﬁthe 
act of entering into, signing, executing, or making a contract, 
either express or implied, whic
h is prohibited by Section 8(e), 
is sufficient to establish a violat
ion of that section without re-
gard to whether there are any attempts to implement such con-
tract.ﬂ 
Teamsters Local 728 (Brown Transport Corp.)
, 140 
NLRB 1436, 1437 (1963).  
B. The Alleged Violation of 
Section 8(b)(3) of the Act  
A party may not insist on incl
uding a clause in a collective-
bargaining agreement which would be illegal under the Act, 
including a hot cargo clause violative of Section 8(e). 
Alessio
, supra at 1029; and 
Sheet Metal Workers Local 20 (George 
Koch Sons), 306 NLRB 834, 837 (1992).  
I have found, above, that the OO
C violates Section 8(e) of 
the Act. The evidence is clear that Respondent insisted on the 
inclusion of the OOC in its renewal collective-bargaining 
agreement as a condition of entering into such contract. Thus, 
the MWA representatives insisted that the OOC be eliminated 
from the renewal agreement, but Respondent repeatedly refused 
to remove them. Moreover, on tw
o occasions, in May-June, and 
in July, Respondent threatened to
 strike if the clauses were eliminated from the renewal agreement.  
It cannot be said that the MWA agreed to the clauses since it 
signed the agreement with them with the understanding that it would file charges, which it did.
7 Although there was some 
testimony concerning the withdrawal of the charges, MWA 

witnesses testified that the conditions under which it would 
withdraw the charges were not met by Respondent.  
Accordingly, I find and conclude
 that Respondent insisted on 
the inclusion of the Other Operati
ons Clause in the contract, in 
violation of Section 8(b)(3) of the Act.  
C. Respondent™s Request to Defer to Arbitration  
Respondent moved that this matter
 be deferred to arbitration, 
and at the hearing served a demand for arbitration on the 
MWA.  
The collective-bargaining agreement contains a broad griev-
ance-arbitration provision, 
which states in part: 
 If at any time, however, there arise any differences or 
disputes under this Agreemen
t respecting the interpreta-
tion or construction of any clauses herein, or with respect 
to the breach of performance hereof, then the same may, 
on demand of either of the pa
rties hereto, shall be submit-
ted for decision and award to an arbitrator designated by 

the American Arbitration Association, pursuant to its rules 
and regulations for the construction industry. 
 The Board has held that in 8(e) cases, deferral to arbitration 
ﬁis not appropriate in a dispute where the contract provisions 
governing the dispute are as here unlawful on their face or by 
their express terms call for a result inconsistent with Board 
policy under the Act.ﬂ 
Operating Engineers Local 701 (Ore-
gon-Columbia Chapter)
, 216 NLRB 233, 234 (1975); 
Interna-tional Organization of Masters (Seatrain Lines)
, 220 NLRB 
164, 168 (1975).  
CONCLUSIONS OF 
LAW 
 1. By entering into and maintaining in effect an agreement 
with the Manufacturing Woodworke
rs Association of Greater 
New York, Inc., which contained the Other Operations Clause, 
and the Joint Venture Clause, Re
spondent has violated Section 8(e) of the Act.  
2. By insisting upon the inclusion of the Other Operations 
Clause, as a condition of reaching agreement on a renewal col-
lective-bargaining agreement, 
Respondent has violated Section 
8(b)(3) of the Act.  
3. The above-unfair labor practices affect commerce within 
the meaning of Section 2(6)
 and (7) of the Act.  
REMEDY  Having found that the Respondent has committed certain un-
fair labor practices, I shall recommend the issuance of an order 

directing it to cease and desist
 therefrom and to take certain 
affirmative action designed to effectuate the policies of the Act.  
                                                          
 7 See fn. 4, supra.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334 Because the posting of a single notice may not adequately in-
form employers that the Other Operations Clause and the Joint 
Venture Clause are unlawful unde
r Section 8(e) and that Re-
spondent may not insist on the inclusion of such clauses as a 
condition of reaching agreemen
t upon collective-bargaining 
agreements, I shall also recommend that Respondent be ordered 
to mail a copy of the notice to all signatory employers of the 
Manufacturing Woodworkers Assn. of Greater New York, Inc., 
Schebler, supra at 776.  
[Recommended Order omitted from publication.] 
   